Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 9/16/2022 has been entered. Claim(s) 1-24 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (20170331789 – U.S. Patent App Pub) in view of Matsumoto (U.S. Patent App Pub 20150347612) further in view of Agarwal (U.S. Patent 8769660) .

	Regarding claim 1,
Kumar teaches a system, comprising: a processor configured to: 
receive, at a client device, content obtained from a remote server by a clientless VPN, (See paragraphs 260, 262, 301, 347, 288, Kumar teaches “The portal page may have one or more links in "vpn encoded form" as described in connection with FIG. 7A. The portal page flows through the response code path described below. When a user clicks on any of the URLs in the portal page, the packet flow may be implemented in a number of ways and using a number of steps. In some embodiments, for request path at step Q1, the appliance 200 may receive a URL request and look up the VPN session in the AAA module. At step Q2, the appliance may decode the VPN encoded URL to the expected URL for the server or the network. Further, the appliance may also modify the header of the request, such as the header values, to server format, or a format intended for transmission and use by the server 106, such as the HTTP server for example. The appliance may reparse the header so that any other modules of the appliance see the request in the server format.)
wherein the content includes a script that invokes a native browser storage function call; (See fig.9, paragraphs 288, 296-297, 262, via policy whether to provide clientless or client based access to the SSL VPN one or more URLs 1020 in the server response 1001 comprises a script such as JavaScript or AJAX. Further in 297, modifies or transforms the URLs in accordance to rewrite policies specified by the policy engine 236 such as via the access profile)
execute a modified browser storage function call to facilitate web storage associated with the clientless VPN; (See paragraphs 260, 262, 246, 305, Kumar teaches “With reference to FIG. 11B, a flow of packets via the appliance 200 for clientless SSL VPN access is discussed. In response to a successful login request, the VPN appliance may send a portal page to the sender of the login request. The portal page may have one or more links in "vpn encoded form" as described in connection with FIG. 7A. The portal page flows through the response code path described below. When a user clicks on any of the URLs in the portal page, the packet flow may be implemented in a number of ways and using a number of steps.”; executing a modified storage call associated with the VPN, the appliance insets JavaScript code into the modified response 1001 to be executed at client )
Kumar does not explicitly teach but Matsumoto teaches wherein the modified browser storage function call, when executed at the client device, facilitates access to the browser storage at least in part by calling the native browser storage function call at the client device; and a memory coupled to the processor and configured to provide the processor with instructions. (See paragraphs 43, 45, 54, 64, Matsumoto teaches “processing executed when access to the browser storage starts. In this processing, the information in the website access status information table illustrated in FIG. 5 is updated for the website not having the change notification function. The web browser detects that the access has started, when access to the browser storage by a website as a new entry in the table illustrated in or by website that has been in the "communication completed" state is detected. The web browser 201 generates an instance of the interpreter 206 and executes this processing.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Matsumoto with Kumar because both deal with browser connection and capabilities. The advantage of incorporating the above limitation(s) of Matsumoto into Kumar is that Matsumoto teaches a terminal notifies the state of processing in the browser storage of the web browser in an effective manner, therefore making the overall system more robust and efficient. (See paragraphs [0009] - [0011], Matsumoto)

	Regarding claim 2,
Kumar and Matsumoto teach the system of claim 1 wherein the system is configured to map a domain associated with the native browser storage function call to a unique identifier.(See paragraphs 311, 320, Kumar teaches calling resources using string unique id)

	Regarding claim 3,
Kumar and Matsumoto teach the system of claim 1 wherein the system is configured to store a plurality of key-value is pairs for a plurality of domains in a common browser storage area. .(See paragraphs 242, 245,  Kumar teaches keys which are shared with all nodes)

	Regarding claim 4,
Kumar and Matsumoto teach the system of claim 1 wherein the processor is further configured to obtain the modified browser storage function call from a portal served by the clientless VPN. (See paragraphs 253, 260, Kumar teaches a call from a portal served by the vpn)

	Regarding claim 5,
Kumar and Matsumoto teach the system of claim 1 wherein the modified browser storage function call comprises a getltem call. .(See paragraphs 335-3382, Kumar teaches get item call)

	Regarding claim 6,
Kumar and Matsumoto teach the system of claim 1 wherein the modified browser storage function call comprises a setltem call. .(See paragraphs 271, 274,  332, Kumar teaches setting and item call)

	Regarding claim 7,
Kumar and Matsumoto teach the system of claim 1 wherein the modified browser storage function call, when provided with a position value as input, returns a name of a key stored at that position value. (See paragraphs 261 , 242, 9, claim 10,  Kumar teaches sending the key from a domain where the key is creating using the hostname)

	Regarding claim 8,
Kumar and Matsumoto teach the system of claim 1 wherein the modified browser storage function call, when provided with a key name, removes a key having that key name from storage. (See paragraphs 261, 6, 9, claim 10,  Kumar teaches removing a key from a domain where the key is creating using the hostname)

	Regarding claim 9,
Kumar and Matsumoto teach the system of claim 1 wherein the modified browser storage function call clears all stored keys. (See paragraphs 343-344,  Kumar teaches clearing or replaces cookie and keys) 

.	Regarding claim 10,
Kumar and Matsumoto teach the system of claim 1, wherein the native browser storage function call comprises a browser local storage function call. (See paragraphs 150, 252, Kumar teaches a browser storage operation)

Regarding claim 11,
Kumar and Matsumoto teach the system of claim 1 wherein the native browser storage function call comprises a browser session storage function call. (See paragraphs 150, 252, Kumar teaches a browser storage operation)

Claims 12-20, 22- 23 list all the same elements of claims 1-11, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-11 applies equally as well to claims 12-20, 22- 23.  

Regarding claim 21,
Kumar and Matsumoto teach the method of claim 12 wherein the modified web storage function call returns an integer representing a number of data items stored for a given domain. (See paragraphs 199, 202, 246,  Kumar teaches a whole number of  cores)

Claims 24 list all the same elements of claims 1, but in product form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1 applies equally as well to claims 24.  

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 

Applicant Argues: “As amended, independent Claims 1, 12, and 24 each recite that a client device receives "content obtained from a remote server by a clientless VPN" that includes "a script that invokes a native browser storage system call." As amended, independent Claims 1, 12, and 24 each further recite that the client device executes "a modified browser storage function call to facilitate web storage associated with the clientless VPN." Claims 1, 12, and 24 each further recite that the modified browser storage function call (e.g., when executed at the client device) facilitates access to the browser storage at least in part by calling the native browser storage function call at the client device.”

Examiner’s response: Examiner respectfully disagrees and points to at least paragraphs 288, 296-297 of Kumar, which teaches via policy whether to provide clientless or client based access to the SSL VPN and 296, one or more URLs 1020 in the server response 1001 comprises a script such as JavaScript or AJAX. Further in 297, modifies or transforms the URLs in accordance to rewrite policies specified by the policy engine 236 such as via the access profile. This content includes a script that invokes a native browser storage function call. Therefore, the amended claim limitations are taught by the Kumar reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444